Citation Nr: 0829747	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO. 05-10 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDING OF FACT

The veteran did not have combat duty and none of his alleged 
in-service stressors have been corroborated by official 
records or any other supportive evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a June 2004 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate service connection claims, as well as specifying 
what information and evidence must be submitted by him and 
what information and evidence will be obtained by VA.

The veteran did not receive notice as to the evidence 
necessary to establish a disability rating and an effective 
date in the event that service connection was granted. 
However, the Board finds that the veteran was not prejudiced 
by this error because the denial of the service connection 
claim in this appeal renders moot any question as to the 
appropriate disability rating and effective date to be 
assigned. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, VA treatment records, and 
private treatment records. The veteran has not been afforded 
a VA examination; however, the record contains evidence of a 
current diagnosis of PTSD. The salient issue in this case, as 
explained below, is not whether the veteran has a current 
diagnosis of PTSD, but rather that the veteran did not engage 
in combat with the enemy and that his alleged inservice 
stressors have not been verified. As such, the Board finds 
that a current VA examination will not provide the 
information necessary to substantiate the veteran's claim and 
that the record as it stands includes sufficient competent 
evidence to decide this claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f). 
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held 
that a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The veteran is diagnosed as having PTSD. In order to 
establish service connection for PTSD, however, the diagnosis 
must be based upon participation in combat with the enemy, 
POW experiences, or a verified in-service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. Mere service in a combat area or combat zone 
does not in itself lead to the conclusion that an individual 
engaged in combat. VAOPGCPREC 12-99 (October 18, 1999).

In September 2004 and March 2005 statements, the veteran 
claimed that his in-service stressors were sleeping with his 
rifle on the ground, riding as a guard on gravel trucks, 
looking over his shoulder while he worked, two grenades 
exploding which lead people to believe they were under 
attack, fear, loneliness, being on guard duty, and being 
alone in a Vietnamese village after getting lost. 

However, the veteran did not respond to a June 2004 VA letter 
requesting specific information about his claimed stressors, 
such as dates and places and name of other individuals 
involved. Additionally, the veteran was notified in the March 
2005 statement of the case and the April 2005 and June 2005 
supplemental statements of the case that his description of 
his stressors did not provide enough details regarding dates, 
locations and names in order to attempt to verify the alleged 
stressors with the research unit of the military. The veteran 
did not respond to any of these requests, except to note in 
his statements that he had memory problems. Additionally, in 
an April 2005 statement, the veteran said "I cannot be any 
more specific about anything." 
Thus, the veteran has essentially foreclosed any further 
research into the claimed stressors, beyond what is presently 
of record. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).    
Further, under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a). 

The veteran's service personnel records show that he was a 
heavy equipment operator during his time in Vietnam. These 
records contain no evidence of awards, medals or citations 
evincing combat duty. As the veteran's service personnel 
records do not suggest participation in combat and the record 
does not show, nor is it alleged, that he is a former POW, 
his alleged in-service stressors must be corroborated.

In spite of a specific request from the RO, the veteran 
provided no specific dates, names or locations for his 
alleged stressors. Additionally, the veteran has also not 
submitted any statements from witnesses or any other 
corroborating evidence to help verify his alleged PTSD 
stressors.  

VA cannot attempt to verify these incidents without more 
details regarding the time, place, and name of people 
involved. The veteran has only provided general descriptions 
of service in a combat area, with insufficient details 
regarding time, date and place or individuals involved. 
Generally, anecdotal incidents such as these alleged events 
are not researchable, since incidents can only be officially 
researched if they have been reported and documented. See 38 
C.F.R. § 3.159 (c)(2)(i). As such, the veteran's alleged in-
service stressors have not been verified.

In summary, the Board finds that the veteran did not have 
combat duty and that his alleged in-service stressors have 
not been corroborated by official records, buddy statements, 
or any other supportive evidence. Accordingly, the claim of 
service connection for PTSD must be denied. 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304(f).


In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


